Order entered September 14, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00568-CR
                                No. 05-21-00569-CR
                                No. 05-21-00589-CR

                      DARIUS KEONTE SMITH, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
      Trial Court Cause No. F17-70985-H, F17-39554-H & F18-70008-H

                                       ORDER

      Before the Court is appellant’s September 10, 2021 motion for an extension

of time to file his brief, asking for access to the clerk’s record and reporter’s record

in 05-21-00589-CR. The clerk’s record in 05-21-00589-CR is accessible via the

attorney portal. The reporter’s record in all three cases is filed in 05-21-00568-CR

and is also accessible via the attorney portal.
        We GRANT the motion and ORDER appellant’s brief due by October 14,

2021.

                                         /s/   LANA MYERS
                                               JUSTICE